DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-15 is deemed to be August 2, 2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the charging coil, X-ray marker, and color marker of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.84 (o) because a legend is required for the boxes designated by reference numerals: “81”, “83”, “84, “85”, “86”, “88”, “89”, “90”, and “92”.
 CFR 1.84 (o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the reference to “a method according to claim 15” may not reflect the actual claim number in the patent if claims are added or deleted during prosecution. Thus, the use of a claim number other than 1 is objected to as the patented claim numbers may not agree with the description in the specification.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2009/01292578 to Biggs.
Regarding claim 1, Biggs discloses an implant (e.g., Figs. 1 and 10, paragraph [0043]: implantable medical device is a preferred embodiment) comprising: an electrode connection device (e.g., Fig. 10, header assembly 100 and paragraph [0069]); and a housing (e.g., Fig. 10, clam shell casing/housing 24, 26 and paragraph [0069]), wherein a cover (e.g., Fig. 10, base plate 110) for closing the housing is formed on the electrode connection device (e.g., paragraphs [0045] and [0073]).
With respect to claim 2, Biggs discloses the implant according to claim 1, wherein the cover is welded to the housing (e.g., paragraph [0073]: clamshells 24, 26 are mated to baseplate 110 of the header assembly and joined thereto by a weld 29).
As to claim 3, Biggs discloses the implant according to claim 1, wherein a welding protection means is formed on the cover (e.g., paragraph [0047]: the lower regions 118 of the surrounding edge 116 is preferably provided with specialized structures to improve sealing and the reliability of the implantable device and paragraph [0073]: welding bead 29 is formed in lower region 118 of base plate 110).
With respect to claim 4, Biggs discloses the implant according to claim 1, wherein the cover is formed from a biocompatible material (e.g., paragraph [0013]: the base plate is preferably made from the same material as the implantable device casing such as stainless steel or titanium, both of which are well-known biocompatible materials used in implants).
As to claim 5, Biggs discloses the implant according to claim 1, wherein the cover and the housing are formed from the same material (e.g., paragraph [0013]: see above).
With respect to claim 6, Biggs discloses the implant according to claim 1, wherein a feedthrough is formed in the cover (e.g., Fig. 9, feedthrough 130 is formed in cover/base plate 110 and paragraph [0051]), wherein the feedthrough forms an electrical connection between the electrode connection device and an electronics module arranged in the housing (e.g., paragraph [0003]: the header assembly/ electrode connection device includes a feedthrough assembly that is welded onto a base plate and subsequently welded to the medical device ([inside the housing] is implied as per paragraph [0047]).
As to claim 7, Biggs discloses the implant according to claim 6, wherein the feedthrough is electrically connected to a plug-in connection (e.g., paragraph [0049]: feedthrough wires are connected to conductive terminals, which is turn may be connect to a conductive lead to be plugged into the header) or to a spring contact with the electronics module (alternative option, not required to meet the claim).
With respect to claim 8, Biggs discloses the implant according to claim 1, wherein the electrode connection device has a preassembled assembly (e.g., paragraphs [0069] and [0072]: after header assembly 100 is completely assembled as shown in Fig. 9, it may be joined to an implantable medical device and sealed to a casing containing the device), wherein the assembly comprises: a continuous receiving means for a male connector (e.g., Fig. 9, 210, 215), a first connection element, which is arranged in a front region of the receiving means (e.g., Fig. 9, 220, 230), wherein the first connection element has at least two flat side faces (e.g., paragraph [0050] and Fig. 9, shows that the top and side walls of the conductive terminals are flat), and a second connection element, which is arranged in a rear region of the receiving means (e.g., Fig. 9, 225, 235), wherein the second connection element has at least two flat side faces (e.g., paragraph [0050] and Fig. 9, shows that the top and side walls of the conductive terminals are flat).
As to claim 9, Biggs discloses the implant according to claim 8, wherein the assembly is surrounded at least in some sections by a plastic (e.g., abstract: the header assembly includes a body of polymeric material molded to encase the conductive terminas and their feedthrough wires using Techothane® and Polysylfone®, both of which are known polymer plastics used in medical devices as evidenced by “Lubrizol extends TPUs for medical application”, Plastic News, 2/13/2013, https://www.plasticsnews.com/article/20130213/NEWS/130219975/lubrizol-extends-tpus-for-medical-applications and  “8 High-Temperature Engineering Thermoplastics: Polysulfones …”, Plastics in Medical Devices, 2010, pp. 175-183).
With respect to claims 10-11, Biggs discloses the implant according to claim 8, wherein a first guide for a first conductor for connection to a connection region of the first connection element is formed in the plastic adjacently to the connection region of the first connection element (e.g., Fig. 9, first connection element 220 has a guide on the flat side where feedthrough wire 142 connects with connection element 220 and is encapsulated in plastic 198), and/or wherein a second guide for a second conductor for connection to a connection region of the second connection element is formed in the plastic adjacently to the connection region of the second connection element (e.g., Fig. 9, second connection element 225 has a guide on the flat side where feedthrough wire 144 connects with connection element 220 and is encapsulated in plastic 198 and paragraphs [0019] and [0065]: registration groove).
As to claim 13, Biggs discloses the implant according to claim 8, wherein the assembly also has a further receiving means for a further male connector (e.g., Fig. 9, 215), wherein a third connection element is arranged in a front region of the further receiving means (e.g., Fig. 9, 230), and wherein a fourth connection element is arranged in a rear region of the further receiving means (e.g., Fig. 9, 235).
Regarding claim 15, Biggs discloses a method for producing an implant (e.g., Figs. 1 and 10, paragraph [0008]: need for a header assembly of an implantable medical device that can be quickly and simply manufactured), comprising the following steps: providing a housing (e.g., Fig. 10, clam shell casing/housing 24, 26 and paragraph [0069]), providing an electrode connection device (e.g., paragraph [0069]: header assembly 100), wherein a cover for closing the housing is formed on the electrode connection device (e.g., paragraph [0045]: a base plate 110 of header assembly 100 functions as a lid, being sealed to the device casing/housing 22), arranging the cover on the housing (e.g. paragraphs [0072]-[0075]: header assembly including base plate 110 is completely fabricated; the implantable device is positioned beneath the header assembly 100; clamshell 24/casing 25 is mated to base plate 110), and connecting the cover to the housing (e.g., paragraphs [0073]-[0074]; clamshell/housing is joined to cover/base plate via a weld).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs as applied to claim 8 above, and further in view of US Patent No. 9,126,053 to Kempf et al. (hereinafter referred to as “Kempf”).
With respect to claim 12, Biggs discloses the implant according to claim 8, but does not expressly disclose a positioning means is formed at a rear end of the receiving means. In paragraph [0019], Biggs discloses that the feedthrough subassembly or assemblies may be positioned with respect to the conductive terminals so as to simplify the bending and routing of feedthrough wires between them and that the wires may be aligned to the conductive terminals, but Biggs does not disclose how this positioning is achieved. However, Kempf, in a related art: electrical bushing with connecting element for an active implantable medical device, that a frame element acting as a holding element can hold the electrical bushing in the housing in a positive fit-type manner and the base body can be inserted into the frame element or frame opening in a tight0fit manner or within tolerances specified; and that the base body and/or the frame element can be provided with at least one mechanically interdigitating positioning aids to assist during installation (e.g., column 19, lines 1-59 and column 20, lines 5-16 of Kempf). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of a positioning aid such as mechanical  interdigitating as taught by Kempf. Consequently, one of ordinary skill in the art, in order to position the feedthrough subassembly with the conductive terminals, would have modified the implant of Biggs to have a positioning means at the rear of the receiving means and because the combination would have yielded predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Biggs as applied to claim 1 above, and further in view of US Patent Application Publication No. 2011/0015694 to Alexander et al. (hereinafter referred to as “Alexander”).
Biggs discloses the implant according to claim 1, but does not expressly disclose that an antenna, a charging coil, an X-ray marker, a communication coil and/or a colour marker are arranged in the electrode connection device. However, Alexander, in a related art: prefabricated header for hermetically sealed device, teaches that an antenna and/or anchors may be included in its electrode connection device or header assembly to improve the structural integrity and/or functionality of the header assembly (e.g., paragraph [0036]) or its electrode connection device may include an antenna for radio frequency telemetry operations (e.g., paragraph [0039]). Accordingly, one of ordinary skill in the art would have recognized the benefits of having an antenna in the electrode connection device of Biggs in view of the teachings of Alexander. In order to improve structural integrity and to provide telemetry operations with the implanted medical device, one of ordinary skill in the art would have modified the implant of Biggs so that it has an antenna in its electrode connection device as taught by Alexander, and because the combination would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2014/0266921 to Joshi is directed to an antenna coupled to a cover closing an opening in an implantable medical device where the cover is formed on the electrode connection device or header (e.g., title, paragraphs [0014]-[0015] and Fig 1 of Joshi). The Examiner notes that this patent document anticipates claims 1-6 and 14-15.
US Patent Application Publication No. 2020/0014152 to Henschel et al. (EFD 4/18/2017) is directed to a header for a medical implant device where color markers are arranged in the electrode connection device (e.g., paragraph [0053] and Fig. 4, 29, 31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792